*1156Appeal from a judgment of the Wayne County Court (Dennis M. Kehoe, J.), rendered July 15, 2003. The judgment convicted defendant, upon a jury verdict, of grand larceny in the third degree and falsifying business records in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her after a jury trial of grand larceny in the third degree (Penal Law § 155.35) and two counts of falsifying business records in the first degree (§ 175.10). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence established that defendant worked as a teller at a bank and that she withdrew funds from the victim’s account at the bank. The victim testified that he did not withdraw the funds from his account and that he did not authorize another person to withdraw those funds. Contrary to defendant’s contention, the jury did not fail to give the evidence the weight it should be accorded (see generally id.). Present—Hurlbutt, J.P., Scudder, Gorski, Pine and Lawton, JJ.